Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5 – 7, 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,587,535 to Sasaki et al. (hereinafter “Sasaki”) in view of U.S. Patent Application Publication No. 2009/0203269 A1 to Jenne et al. (hereinafter “Jenne”).

Regarding Claim 1, Sasaki teaches a sensor package (pressure sensor 1, Figs. 1 and 2, see abstract and Col. 4, lines 51 – 54) comprising: 

a sensor module (strain gage 9 mounted on diaphragm 8 with terminals 14 and the printed board 21 having conductive elements 25 that are engaged with the terminals 14 including flat spring 27 that are conductive members, see Figs. 2 – 5, see Col. 5, lines 3 – 24 and Col. 6, lines 11 – 41) held by the package housing (2, 3, 4) and disposed within the receiving cavity (3, see arrangement at Figs. 2, 4, 5), the sensor module (9, 21 along with the conductive members/terminals 14, 27) having a sensor side (sensor side is interpreted to be the side facing the fluid path 7, see Fig. 4) that is aligned with the detector opening (inlet 6, see arrangement at Fig. 4) such that the sensor side is exposed to a detection space (see Col. 4, line 55 – Col. 5, line 6 and arrangement at Fig. 4), the sensor module (9, 21, 14, 27) also including a conductive pathway (flat spring 27 that is a conductive member, see Col. 6, lines 33 - 41, see Figs. 3b, 4) that is configured to transmit signals that are based on an environmental 
an electrical contact (see terminals 36, Figs. 2, 4, see Col. 7, lines 8 - 25) coupled to the package housing (2, 3, 4), the electrical contact (36) including a body section (external-connective end 37 including portion of 38, 38a can be considered as the body section, see Fig. 4) and a contact beam (the other end of 36 being bent into “L” shape forming the plug 38 with a plug section 38b, as seen at Figs. 2, 4 can be considered as the contact beam, see Col. 7, lines 12 - 19) coupled to the body section and projecting at an angle with respect to the body section (see arrangement at Figs. 2, 4), the contact beam (38, 38b, Fig. 4) being in a deflected condition (see Col. 7, lines 14 – 25 describing “The other end of each terminal 36 is bent into a form similar to the letter L to behave as a plug 38”, see Fig. 4 with bent section at 38b which is considered as the contact beam, therefore “is bent” can reasonably be interpreted as teaching the claimed “deflected condition” since the contact beam 38b is in a deflected condition in relation to 38a) and pressing against the conductive pathway (see arrangement at Fig. 4 
Insofar as Sasaki may be construed as not explicitly stating a contact beam being in a “deflected condition”, Sasaki teaches the other end of the terminal 36 being “bent” as indicated above.  Therefore, the “bent” section can reasonably be interpreted as meaning either (1) that the item 38a,38b is formed by actually bending, resulting in body section 38a and contact beam 38b, the beam 38b being in a deflected condition with respect to the body section 38a, or in the alternative, (2) that item 38a,38b provide for a body section 38a and contact beam 38b, where the beam 38b extends in a direction that is different from the direction of the body section 38a, resulting in the Sasaki to be in a deflected condition as 38b (i.e. contact beam) is formed by bending (i.e. deflecting) in relation to the body 38a as indicated above.  Hence, such satisfies the claimed “the contact beam being in a deflected condition”.
In addition, Jenne, in the field of proximity sensors and method for contacting a sensor PCB, teaches an electrical contact (see contact elements 21, Figs. 1, 2, see paragraph [0021]) coupled to the package housing (inner housing casing 15, Fig. 1, see paragraph [0021]), the electrical contact (21) including a body section (contact pins 23, Fig. 2, see paragraph [0021]) and a contact beam (see two bifurcated arms 25 comprising two opposing spring contacts or contact blades 27, Fig. 2 see paragraph [0021]) coupled to the body section (23, see arrangement at Fig. 2) and projecting at an angle with respect to the body section (see arrangement at Fig. 2 showing the arms 25 comprising spring contacts 27 being projected at an angle with respect to body 23), the contact beam (27, 25) being in a deflected condition (the arrangement of contact springs 27 held by the arms 25 are arranged to be in a deflected condition when the pcb is inserted into the housing and being clamped as described at paragraphs [0008], [0010], [0021] and [0029], therefore the spring/clamp action causes the deflection) and pressing against the conductive pathway at a separable interface (see paragraphs [0010], [0021], [0029]) when the sensor module (see sensor element described at 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the electrical contact having a body and a contact beam with capability of being in a deflected condition of Jenne into Sasaki in order to provide a sensor and a method for contacting a sensor printed circuit board that allows a simple and economical production of the sensor (see paragraphs [0006], [0008]).

Regarding Claim 3, Sasaki teaches wherein the socket housing (4) forms a seating space (see space defined by the cap portion 32 of coupler 4 at Figs. 4, 5) that is sized and shaped to receive the sensor module (9, 21, 14, 27), the contact beam (38b) being positioned within or adjacent to the seating space (see arrangement at Figs. 4 - 5), the sensor module (9, 21, 14, 27) having a board substrate (printed board 21) with opposite first and second sides (right and left portions of the board 21 respectively as seen at Fig. 4), wherein the retaining cover (2) presses directly against the first side of the board substrate (first side can be taken to be the right side of board 21 as seen at Fig. 4 where 14 presses directly at the board 21) as the contact beam (38b) presses directly against the conductive pathway (27) of the sensor module and the second side (left side as seen at Fig. 4) of the board substrate (21). 

Regarding Claim 5, Sasaki teaches wherein the sensor module (9, 21, 14, 27) is positioned between the socket housing (4) and the retaining cover (2), wherein the socket housing (4) includes a shoulder having a seating face (shoulder being formed in the intermediate body 3 including ring-shaped main portion 16, large-diameter portion 17 and small-diameter portion 18, Figs. 4, 5, see Col. 5, lines 30 - 51) that is configured to directly engage the sensor module (9, 21, 14, 27), the shoulder (3, 16, 17, 18) having a contact channel there-through (see plurality of receptacles 26 being formed at Figs. 2 – 5, see also Col 6, lines 24 - 41), the electrical contact (36) extending through the contact channel (see arrangements at Figs. 2 - 5).

Regarding Claim 6, Sasaki teaches wherein the sensor module (9, 21, 14, 27) includes a board substrate (21) that extends along a periphery of the sensor module (see arrangements at Figs. 2 - 5), the conductive pathway (27 bonded to conductive elements 29, Figs. 3A, 4) being a conductive trace coupled to the board substrate (see Col. 6, lines 37 – 41 describing the conducive element 27 being soldered to the conductive elements 29 along an edge of the board 21, thus reading on the conductive trace as claimed).

Regarding Claim 7, Sasaki teaches wherein the electrical contact (36) includes a mating terminal (mating terminal can be considered as the external-connective end 37, Fig. 4) that is configured to mechanically and electrically engage another conductive element (see Col. 7, lines 12 – 14 describing the “external-connective end 37 exposed to the exterior of the coupling case 33 for external connection”), the body section (38a) 
Even though Sasaki in view of Jenne teaches connection to other conductive elements, Sasaki in view of Jenne does not explicitly teach the pin being inserted into a corresponding hole of a circuit board.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to insert into a corresponding hole of a circuit board, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 22, Sasaki in view of Jenne as modified above teaches wherein the angle is at least 600 with respect to the body section (see the angle being a right angle that is formed between 38a and 38b of Sasaki and/or angle formed between element 23 and 25, 27 of Jenne) and the electrical contact is a stamped-and-formed contact (see paragraph [0021] of Jenne stating “contact elements 21 produced as bent stamped parts”).

Regarding Claim 23, Sasaki teaches the contact beam (38b) and the body section (38a) are portions of a common piece of material (38), the contact beam (38b) being 

Regarding Claim 26, Sasaki teaches the electrical contact (36) is configured to electrically connect the sensor module (9, 21, 14, 27) to another conductive element without soldering or melting the electrical contact and without conductive epoxies, adhesives or putties (see Col. 2, lines 15 – 57, Col. 7, lines 12 – 19 describing the plug type connection therefore being without soldering or melting as claimed).

Regarding Claim 27, Sasaki in view of Jenne as modified above teaches the sensor module (9, 21, 14, 27 of Sasaki and/or see sensor element described at paragraph [0024] of Jenne) includes a printed circuit (21 of Sasaki and/or pcb 10 of Jenne), the conductive pathway including a conductive trace of the printed circuit along a side of the printed circuit (conductive trace on pcb 21 where element 27 is connected of Sasaki and/or contact surface 53 of Jenne), wherein the contact beam (see two bifurcated arms 25 comprising two opposing spring contacts or contact blades 27, Fig. 2 see paragraph [0021] of Jenne) directly engages the conductive trace (see paragraph [0025] of Jenne describing corresponding pads or contact surfaces 53 formed on the pcb 10) and exerts a normal force against the conductive pathway at the separable interface (see paragraphs [0010], [0021], [0025] of Jenne).  The modification of Sasaki in view of Jenne allows for a more simple and economical production of the sensor element.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Jenne and further in view of U.S. Patent Application Publication No. 2015/0027888 A1 to Soyez et al. (hereinafter “Soyez”).

Regarding Claim 9, Sasaki teaches the electrical contact (36) includes a mating terminal (mating terminal can be considered as the external-connective end 37, Fig. 4) that is configured to mechanically and electrically engage another conductive element (see Col. 7, lines 12 – 14 describing the “external-connective end 37 exposed to the exterior of the coupling case 33 for external connection”), the body section (38a) being disposed between the mating terminal (37) and the contact beam (38b).  
Sasaki in view of Jenne does not explicitly teach a plug assembly having a modular plug and a cable that includes a coupling end, the coupling end being mechanically and electrically engaged to the mating terminal of the electrical contact, the cable electrically connecting the modular plug and the electrical contact.
Soyez, in the field of gas sensors, teaches a plug assembly having a modular plug and a cable that includes a coupling end, the coupling end being mechanically and electrically engaged to the mating terminal of the electrical contact, the cable electrically connecting the modular plug and the electrical contact (see paragraph [0072] describing a plug which is connected to a connecting cable 21 opposite from stopper 1 and connectable to the plug-in connection which is part of a control unit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plug assembly and a cable that includes a coupling end of Soyez into Sasaki in view of Jenne in order .

Claims 11, 15 – 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of U.S. Patent Application Publication No. 2017/0338606 A1 to Copper et al. (hereinafter “Copper”).

Regarding Claim 11, Sasaki teaches a sensor package (pressure sensor 1, Figs. 1 and 2, see abstract and Col. 4, lines 51 – 54) comprising: 
a package housing (pressure sensor 1 comprising a pressure-sensitive coupler body 2, intermediate body 3 and a signal detective coupler body 4 coaxially coupled in series as shown in Figs. 2 – 5, see Col. 4, lines 51 - 54) defining a receiving cavity (cavity formed by the intermediate body 3 as seen at Figs. 2 - 5) and having a package side (coupler body 2 comprising the pressure inlet 6 and having an interior space defined by a fluid path 7 as seen at Fig. 4 can be considered as the package side, see Col. 4, lines 55 – 64), the package side (2) including a detector opening there-through (see pressure inlet 6 and fluid path 7 at Fig. 4); 
a sensor module (strain gage 9 mounted on diaphragm 8 with terminals 14 and the printed board 21 having conductive elements 25 that are engaged with the terminals 14 including flat spring 27 that are conductive members, see Figs. 2 – 5, see Col. 5, lines 3 – 24 and Col. 6, lines 11 – 41) held by the package housing (2, 3, 4) and disposed within the receiving cavity (3, see arrangement at Figs. 2, 4, 5), the sensor module (9, 21, 14. 27) having a sensor side (sensor side is interpreted to be the side 
an electrical contact (see terminals 36, Figs. 2, 4, see Col. 7, lines 8 - 25) coupled to the package housing (2, 3, 4), the electrical contact (36) being electrically coupled to the conducive pathway (27) of the sensor module, the electric contact (36) including a mating terminal (mating terminal can be considered as the external-connective end 37, Fig. 4) that is configured to mechanically and electrically engage another conductive element (see Col. 7, lines 12 – 14 describing the “external-connective end 37 exposed to the exterior of the coupling case 33 for external connection”), the electrical contact (36) including a contact beam (plug section 38b as seen at Figs. 2, 4 can be considered as the contact beam, see Col. 7, lines 12 - 19) that presses against the conductive pathway of the sensor module (see arrangement at Fig. 4 showing the contact beam 38 at end 38b pressing against the conductive pathway 27) 
Insofar as Sasaki may be construed as not explicitly stating “the body section including a projection that grips an interior surface of the package housing”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the structures and shapes of the plug 38 allow gripping of the interior surface of coupler 4 as the “L” shaped structure allows such 
In addition, Copper in the field of power connectors, teaches an electrical contact (see electrical connector 50 comprising electrical terminals 54, Fig. 4, see paragraph [0054]) including a contact beam (see contact beam 62, Fig. 4, paragraph [0055]) and a body section (see each terminal 54 comprising a body having a base 60 and an anchor portion 66, Fig. 4, see paragraphs [0055] – [0056]) which the body section (body having a base 60, Fig. 4) includes a projection (anchor portion 66, Fig. 4) that grips and interior surface of the package housing (see anchor portion 66 anchoring the terminal body to the housing 52, Fig. 4 and paragraph [0056]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electrical contact having a body section that includes a projection that grips interior surface of a housing of Copper into Sasaki in order to anchor the electrical terminal body to the housing thus allowing a more secured attachment to the body.  

Regarding Claim 15, Sasaki as modified in claim 11 above teaches wherein the socket housing (4) includes a shoulder having a seating face (shoulder being formed in the intermediate body 3 including ring-shaped main portion 16, large-diameter portion 17 and small-diameter portion 18, Figs. 4, 5, see Col. 5, lines 30 - 51) that directly engages a side of the sensor module (9, 21, 14, 27), the shoulder (3, 16, 17, 18) having a contact channel there-through that includes a slot portion (see plurality of receptacles 26 being formed at Figs. 2 – 5, see also Col 6, lines 24 – 41 and Fig. 3B), the body section (38, 

Regarding Claim 16, Sasaki as modified in claim 11 above teaches wherein the package housing (2, 3, 4) includes a contact channel (contact channel being formed by the contact case 33, cap portion 32 and/or receptacle 26, see Figs. 2 - 5) that is accessed through an underside of the package housing (underside can be considered as the side at the coupling case 33) and defined by the interior surface (see arrangements at Figs. 2 - 5), the body section (38) being insertable into the contact channel (33, 32 and/or 26) through the underside (see arrangement at Figs. 2 – 5 where the underside is considered as the side at 33), the projection (38, 38a) configured to engage the interior surface (interior of 4 and 3, see Fig. 4) as the body section (38) is inserted into the contact channel (see arrangement at Fig. 4, 5). 

Regarding Claim 17, Sasaki in view of Copper as modified above teaches the electrical contact (36 of Sasaki and/or 50, 54, Fig. 4 of Copper) includes a contact beam (38b of Sasaki and/or 62, Fig. 4 of Copper) that is coupled to the body section (38a of Sasaki and/or 60, Fig. 4 of Copper) and projects at an angle with respect to the body section (see arrangement at Fig. 4 of both Sasaki and Copper) and that is configured to be deflected by the sensor module (see the contact beams 62 that are deflected during insertion as described at paragraph [0056] of Copper) and exerts a Sasaki showing the contact beam 38b exerting a force that is perpendicular to the surface of the conductive element 27, note also when a plug is inserted into the connector 50 of Copper, a normal force is being applied to the conductive surface, therefore exerting a normal force as claimed).

Regarding Claim 18, Sasaki in view of Copper as modified above teaches wherein the electrical contact (36 of Sasaki and/or 54 of Copper) includes a mating terminal (mating terminal can be considered as the external-connective end 37, Fig. 4 of Sasaki and/or 74, Fig. 4, 76, Fig. 5 of Copper) includes a compliant pin (see press fit tails 76, Fig. 5 and paragraph [0059] of Copper) that is sized and shaped to be inserted into a corresponding hole of a conductive element (see paragraph [0058] – [0059] of Copper describing the tail portion that serves to provide an electrical connection between the terminal 54 and a substrate which can carry an electrical circuit), the contact beam (62, Figs. 4, 5 of Copper) configured to flex between an undeflected condition and the deflected condition (see paragraphs [0055] – [0056] of Copper describing the contact beam 62 that are allowed for deflection during insertion of plugs/electrical elements) such that the contact beam moves closer to the compliant pin when moving from the undeflected condition to the deflected condition (see arrangement at Figs. 4, 5 of Copper, note that when an electrical element is inserted into the receiving chamber 57, the contact beams 62 for instance as shown at the left side of 50 will deflect more towards the left side and thus moves closer to the compliant pin 76 as it becomes closer to 90 degrees during insertion as compared to say 95 degrees prior to the insertion).  

Regarding Claim 21, Sasaki as modified in claim 11 above teaches the package housing (2, 3, 4) includes a socket housing (4) wherein the socketing housing (4) has an underside (underside can be considered as the side at the coupling case 33) that is configured to be mounted to another component (see 33 comprising terminal 36 that connects to another component) and a contact channel (contact channel being formed by the contact case 33, cap portion 32 and/or receptacle 26, see Figs. 2 – 5) that is accessed through the underside (see arrangement at Fig. 4 where any of 33, 32, 26 can be accessed through the underside at 33 side), the body section (38) being inserted through the contact channel (33, 32 and/or 26) along the underside (see arrangement at Figs. 2 – 5 where the underside is considered as the side at 33) and having a planar body (see element 38 having a planar body), the projection being shaped by an edge of the electrical contact along the body section (see projection 66 shaped by an edge of the contact 54 along the body section 60, Fig. 4 of Copper, see modification in claim 11 above) the electrical contact (36) further comprising a contact beam (38b) that projects away from the planar body (38a) at a an angle (see Fig. 4). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Copper and further in view Soyez.

Regarding Claim 19, Sasaki teaches the electrical contact (36) includes a mating terminal (mating terminal can be considered as the external-connective end 37, Fig. 4) that is configured to mechanically and electrically engage another conductive element 
Sasaki as modified in claim 11 above does not explicitly teach a plug assembly having a modular plug and a cable that includes a coupling end, the coupling end being mechanically and electrically engaged to the mating terminal of the electrical contact, the cable electrically connecting the modular plug and the electrical contact.
Soyez, in the field of gas sensors, teaches a plug assembly having a modular plug and a cable that includes a coupling end, the coupling end being mechanically and electrically engaged to the mating terminal of the electrical contact, the cable electrically connecting the modular plug and the electrical contact (see paragraph [0072] describing a plug which is connected to a connecting cable 21 opposite from stopper 1 and connectable to the plug-in connection which is part of a control unit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plug assembly and a cable that includes a coupling end of Soyez into Sasaki in view of Copper in order to efficiently connect the connecting cable extending from the sensor to an outside plug-in type connection of another electronic device such as a control unit.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Copper and further in view of U.S. Patent Application Publication No. 2012/0125772 A1 to Stetter et al. (hereinafter “Stetter”).

Regarding Claim 20, Sasaki teaches the electrical contact (36) is configured to electrically connect the sensor module (9, 21, 14, 27) to another conductive element without soldering or melting the electrical contact and without conductive epoxies, adhesives or putties (see Col. 2, lines 15 – 57, Col. 7, lines 12 – 19 describing the plug type connection therefore being without soldering or melting as claimed).
Sasaki as modified in claim 11 above discloses the claimed invention except for the sensor module being an electrochemical sensor configured to detect one or more gases.
Stetter, in the field of printed gas sensors, teaches an electrochemical sensor configured to detect one or more gases (see paragraphs [0002], [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electrochemical sensor of Stetter into Sasaki in view of Copper in order to effectively measure concentrations of a component contained in the gas being detected.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Jenne and further in view of Stetter.

Regarding Claim 24, Sasaki teaches a sensor package (pressure sensor 1, Figs. 1 and 2, see abstract and Col. 4, lines 51 – 54) comprising: 
a package housing (pressure sensor 1 comprising a pressure-sensitive coupler body 2, intermediate body 3 and a signal detective coupler body 4 coaxially coupled in series as shown in Figs. 2 – 5, see Col. 4, lines 51 - 54) defining a receiving cavity 
a sensor module (strain gage 9 mounted on diaphragm 8 with terminals 14 and the printed board 21 having conductive elements 25 that are engaged with the terminals 14 including flat spring 27 that are conductive members, see Figs. 2 – 5, see Col. 5, lines 3 – 24 and Col. 6, lines 11 – 41) held by the package housing (2, 3, 4) and disposed within the receiving cavity (3, see arrangement at Figs. 2, 4, 5), the sensor module (9, 21 along with the conductive members/terminals 14, 27) having a sensor side (sensor side is interpreted to be the side facing the fluid path 7, see Fig. 4) that is aligned with the detector opening (inlet 6, see arrangement at Fig. 4) such that the sensor side is exposed to a detection space (see Col. 4, line 55 – Col. 5, line 6 and arrangement at Fig. 4), the sensor module (9, 21, 14, 27) also including a conductive pathway (flat spring 27 that is a conductive member, see Col. 6, lines 33 - 41, see Figs. 3b, 4) that is configured to transmit signals that are based on an environmental parameter detected by the sensor module (see Col. 2, lines 15 – 37 describing the invention which comprises a pressure sensor with signal-detective coupler body with an external connective terminal for electrical connection to the exterior of the pressure sensor, thus the electrical connection provides the transmission of the detected pressure signal, see also Col. 8, lines 26 – 32 describing output voltage from the sensor being supplied from the terminal 36 to the exterior); and 

Insofar as Sasaki may be construed as not explicitly stating a contact beam being in a “deflected condition”, Sasaki teaches the other end of the terminal 36 being “bent” as indicated above.  Therefore, the “bent” section can reasonably be interpreted as meaning either (1) that the item 38a,38b is formed by actually bending, resulting in body section 38a and contact beam 38b, the beam 38b being in a deflected condition with respect to the body section 38a, or in the alternative, (2) that item 38a,38b provide for a body section 38a and contact beam 38b, where the beam 38b extends in a direction that is different from the direction of the body section 38a, resulting in the beam 38b being in a different (i.e., deflected) direction.  In regard to (2), note that the contact beam 38b is in a deflected condition with respect to the body section 38a. In addition, note that the claim does not call for the contact beam being per se in a deflected condition.  Therefore, it would have been obvious to one having ordinary skill in the art to recognize the bent section 38b of Sasaki to be in a deflected condition as 38b (i.e. contact beam) is formed by bending (i.e. deflecting) in relation to the body 38a as indicated above.  Hence, such satisfies the claimed “the contact beam being in a deflected condition”.
In addition, Jenne, in the field of proximity sensors and method for contacting a sensor PCB, teaches an electrical contact (see contact elements 21, Figs. 1, 2, see paragraph [0021]) coupled to the package housing (inner housing casing 15, Fig. 1, see paragraph [0021]), the electrical contact (21) including a body section (contact pins 23, Fig. 2, see paragraph [0021]) and a contact beam (see two bifurcated arms 25 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the electrical contact having a body and a contact beam with capability of being in a deflected condition of Jenne into Sasaki in order to provide a sensor and a method for contacting a sensor printed circuit board that allows a simple and economical production of the sensor (see paragraphs [0006], [0008]).
Sasaki as modified above further teaches:
wherein the package housing (2, 3, 4) includes a socket housing (coupler body 4 can be considered as the socket housing, see Figs. 2, 4 and 5) and a retaining cover 
Sasaki in view of Jenne as modified above teaches the invention except for wherein the sensor module is a printed-gas sensor having a substrate that is at least partially gas porous or gas permeable.
Stetter, in the field of printed gas sensors, teaches the sensor module is a printed-gas sensor having a substrate that is at least partially gas porous or gas permeable (see paragraphs [0006], [0007] and [0046] describing a printed gas sensor comprising a porous substrate).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid/gas/air sensor taught in Sasaki in view of Jenne, for Stetter’s printed gas sensor having porous substrate in order to provide capability of detecting variety of target gases with high level of sensitivity.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Jenne and further in view of Copper.  

Regarding Claim 25, Sasaki in view of Jenne as modified above teaches the socket housing (4 of Sasaki and/or 3 of Jenne) has an underside (underside can be considered as the side at the coupling case 33 of Sasaki and/or rear sub-space 19b, Fig. 1 of Jenne) that is configured to be mounted to another component (see 33 comprising terminal 36 that connects to another component of Sasaki and/or contact pins 23 for contacting a cable plug as described at paragraph [0021] of Jenne), the contact beam being (25, 27, Fig. 2 of Jenne) configured to flex between an undeflected condition and the deflected condition (contact elements 21 comprise two opposing spring contacts or contact blades 27 arranged on  two bifurcated arms 25 as described at paragraph [0021] of Jenne which are configured to flex in order to clamp the pcb 10 as described above).
Even though Sasaki in view of Jenne as modified above teaches a contact beam configured to flex between a deflected condition and undeflected condition as described above, Sasaki in view of Jenne are silent regarding the contact beam moves closer to the underside of the socket housing when deflected while the body section remains in a fixed position and such that the angle between the contact beam and the body section reduces when the contact beam is deflected.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the contact beam as such, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).
Copper, in the field of power connectors, teaches that it is known to use a contact beam the contact beam (62, Figs. 4, 5) configured to flex between an undeflected condition and the deflected condition (see paragraphs [0055] – [0056] of Copper describing the contact beam 62 that are allowed for deflection during insertion of plugs/electrical elements) such that the contact beam moves closer to the underside of the socket housing when deflected (see arrangement at Figs. 4, 5, note that when an electrical element is inserted into the receiving chamber 57, the contact beams 62 for instance as shown at the left side of 50 will deflect more towards the left side and thus moves closer to the compliant pin 76 (i.e. underside) as it becomes closer to 90 degrees during insertion as compared to say 95 degrees prior to the insertion) while the body section (60, Figs. 4, 5) remains in a fixed position (base 60 does not move/deflect thus remains in a fixed position) and such that the angle between the contact beam and the body section reduces when the contact beam is deflected (note that when an electrical element is inserted into the receiving chamber 57, the contact beams 62 for instance as shown at the left side of 50 will deflect more towards the left side and thus moves closer to the compliant pin 76 (i.e. underside) as it becomes closer to 90 degrees during insertion as compared to say 95 degrees prior to the insertion, thus reading on the invention as claimed). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement of Copper into Sasaki in view of Jenne in order provide secured coupling thus improving overall accuracy of the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Costello et al. (U.S. 2013/0012072) teaches electrical connectors having contact beams and body section with gripping elements such as 189, Fig. 3.
Chiang et al. (U.S. 2005/0118882) teaches electrical connectors with latching apparatus.
Ringler et al. (U.S. 2009/0023332) teaches electrical connector assembly having a deflecting condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARRIT EYASSU/           Primary Examiner, Art Unit 2861